Citation Nr: 1750922	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran served in the United Stated Army National Guard on active duty from July 1982 to July 1985, from January 2003 to August 2003, from June 2007 to July 2008, and from May 2016 to November 2016.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an July 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran attended a hearing with the undersigned in May 2017.  A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA may obtain further opinions regarding the etiology of the Veteran's obstructive sleep apnea.

The Veteran testified that he was first diagnosed with sleep apnea in 2004, but indicated his problems started in 2003 due to the dry desert air.  While in service, he did not seek medical treatment so that he could stay in service and only sought a prescription for a sleep aid.  He started on a continuous positive airway pressure (CPAP) machine in 2008.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was that of a motor transport.   He was deployed in Kuwait and Iraq in 2003 and later in Iraq between 2007 and 2008.  As a transport specialist in the environment of Southeast Asia, it is reasonable to assume that he was exposed to dry air and dust.


The file also contains letters from his fellow service members and his wife that document snoring and apnea symptoms dating back to 2007.

In August 2013, the Veteran was afforded a VA examination.  The examiner noted that he reviewed the Veteran's Health Administration (VHA) records in the file.  He confirmed that the Veteran is currently diagnosed with severe sleep apnea, with complaints of fatigue, and that it is as likely as not that his fatigue is related to his sleep apnea.  In another examination for respiratory conditions (excluding sleep apnea) in September 2013, the Veteran reported that he has become increasingly short of breath since 1991 and that he smoked at least 1.5 packs of cigarettes per day since age 21 (almost 49 years).  The examiner concluded that the Veteran's current  respiratory conditions (excluding sleep apnea) is more likely related to his smoking than any undiagnosed or other illness associated with any exposure in Southwest Asia.  

After this examination, the Veteran's doctor submitted a letter dated May 2017. In it, the doctor noted that the Veteran was exposed to multiple organic polluntants in the course of his active duty and that he has since developed sleep apnea.  The doctor also notes several studies that link sleep apnea to people who have had exposures to organic pollutants and that it is possible that the sleep apnea is a consequence of this exposure.  

While this doctor gives an opinion linking the Veteran's current diagnosis with an in-service event, the opinion is speculative because the doctor notes it is only "possible" that the pollutants caused sleep apnea. See Obert v. Brown, 5 Vet. App. 30, 33 (1995); Tirpak v. Derwinski, 2 Vet. App. 509, 611 (1992).  Further, the doctor does not take into consideration the Veteran's exposure to other pollutants, namely, smoking for 49 years.  

On remand, the AOJ should obtain any outstanding VA treatment records. In addition, given the recent clarification of the Veteran's in-service event and that no opinion of record adequately addresses the Veteran's theory that his disorder is related to his work duties, the Veteran should have an opportunity to have an examination for his claim of service connection for obstructive sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's August 2013 obstructive sleep apnea examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea began during service or is etiologically related to exposure to organic polltants in the course of his duties as a cargo handler (motor transport) during active duty service, including exposure to dry air and dust? A complete answer should address the Veteran's lay statements (including his history of symptoms), the possibility of a delayed onset, and the claimant's history of smoking.


In providing these opinions, the examiner must acknowledge the Veteran's conceded exposure to dry air and other organic pollutants, common in Southeast Asia.  The examiner must also recognize that the fact that there was no diagnosis of obstructive sleep apnea in service is not, by itself, a sufficient reason to deny service connection for obstructive sleep apnea.  

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resorting to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that it is responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for obstructive sleep apnea in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





